Vanberburgh, J.
Plaintiffs sue defendant McLaughlin, sheriff of Pine county, in trover for the seizure and conversion of a stock of goods claimed by them, and levied on by him as the property of C. W. Plummer & Co., upon an execution issued against them, upon a judgment recovered by C. Gotzian & Co. After answer, defendant’s attorneys procured an order of the court directing that certain parties, obligors in a bond of indemnity executed on behalf of C. Gotzian & Co. to the defendant McLaughlin in pursuance of 1878 G. S. ch. 66, § 154, be joined in the suit as codefendants, as provided for in section 155 of the same chapter. Thereafter the plaintiffs’ attorney served a copy of the order upon the obligors in the indemnity bond, with a notice in the form of a summons addressed to them, in which they were required to answer the original com*491plaint in the action, on file with the clerk, within twenty days, etc. Instead of answering, they appeared, and demurred to the complaint on the ground that it did not state a cause of action against them.
It is admitted that it was sufficient as against defendant McLaughlin, but their counsel insist that, as the complaint was not made in an action against them, it was necessary to file an amended complaint.
Their relation to the suit is fixed by the statute in pursuance of' which they are brought into it. The summons we have referred to does bring them into the suit, and, in so far as the plaintiffs are concerned, the claim they are required to defend against is that-made against the defendant sheriff in the complaint filed.
The plaintiffs did not choose to join the obligors in the bond in the principal action, but elected to proceed against the sheriff alone;, and the plaintiffs in the execution are liable over to him. Independently of the statute, they would, upon due notice, have been obliged to assume the burden of the defense, and have been concluded by the judgment, in an action by him against them, because answerable over to him. Lesher v. Getman, 30 Minn. 330, (15 N. W. 309;) Westfield v. Mayo, 122 Mass. 109.
In some states the same result is reached in a summary way,, after judgment against the sheriff, by motion for judgment against the sureties for the amount recovered, with costs. Code Civil Proc. Cal. § 1055.
Under our statute the indemnitors are impleaded on the motion of the sheriff, and, of course, for his benefit; and his and their rights- and obligations are to be adjusted in the same suit. The plaintiffs are not bound to amend their complaint by setting up the facts-upon which the sheriff predicates the liability of his indemnitors-to him; hence it devolves upon him to set up these facts in his answer, unless this is waived by the sureties, and thereupon they will be entitled to litigate the claims of the plaintiffs and their code-fendant in the same action. Howe v. Spalding, 50 Minn. 157, (52 N. W. 528.)
The proper practice is indicated in Lesher v. Getman, 30 Minn. 326, 329, (15 N. W. 309.) Since the summons was directed to the defendants, and a copy of the order directing them to be made par*492ties was served with it, the mere fact that the title of the action in the complaint was not formally amended was not ground of demurrer.
(Opinion published 57 N. W. Rep. 310.)
Order affirmed.